Citation Nr: 9917914	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Alzheimer's 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
trenchfoot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945, and was a prisoner of war of the Germans from 
June 12, 1944, to April 27, 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had Alzheimer's disease while in service, or that any 
current Alzheimer's disease is related to service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

2.  The veteran did not perfect an appeal of the March 1946 
rating decision which denied entitlement to service 
connection for trenchfoot or the May 1987 rating decision 
which denied entitlement to service connection for 
hypertension and trenchfoot.

3.  The evidence submitted subsequent to the May 1987 final 
RO rating decision does not bear directly and substantially 
upon the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for hypertension.

4.  The evidence submitted subsequent to the May 1987 final 
RO rating decision does not bear directly and substantially 
upon the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for trenchfoot.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for Alzheimer's disease is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).

2.  The March 1946 rating decision which denied entitlement 
to service connection for trenchfoot, and the May 1987 rating 
decision which denied entitlement to service connection for 
hypertension and trenchfoot are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (1998).

3.  The evidence received subsequent to the May 1987 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).

4.  The evidence received subsequent to the May 1987 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for trenchfoot.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for Alzheimer's 
disease.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had Alzheimer's disease during 
service; (2) whether he currently has Alzheimer's disease; 
and if so, (3) whether any current Alzheimer's disease is 
etiologically related to his service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

The Board notes that the veteran was a prisoner of war who 
was interned or detained for not less than thirty days.  For 
prisoners of war, service connection may be established for 
several disabilities where those disabilities manifest to a 
compensable degree following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  Psychoses, any of the 
anxiety states, and dysthymic disorder (or depressive 
neurosis) are presumptive conditions for prisoners of war.  
38 C.F.R. §§ 3.307, 3.309 (1998).  However, the Board notes 
that Alzheimer's disease is considered to be an organic 
mental disorder or to fall under the category of "delirium, 
dementia, and amnestic or other cognitive disorders," and 
not to be a psychosis, anxiety state, or dysthymic disorder 
(or depressive neurosis).  The Board further notes that the 
veteran has already established entitlement to service 
connection for generalized anxiety disorder.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of Alzheimer's 
disease while on active duty.  The Board notes that the 
veteran's September 1945 separation examination found his 
psychiatric and neurological diagnoses to be normal.

A March 1996 letter from a VA physician states that the 
veteran was being treated for Alzheimer's disease.  The Board 
also notes that a September 1997 VA examination noted a 
diagnosis of Alzheimer's disease by history.

As there is no record of treatment or complaint of 
Alzheimer's disease in service, and no evidence showing that 
any current Alzheimer's disease is etiologically related to 
the veteran's service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

The veteran and his spouse have alleged that the veteran's 
Alzheimer's disease is a result of his service, and the time 
spent as a prisoner of war.  However, the Board notes that a 
claimant would not meet the burden imposed by § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. at 611 (1992).  The medical evidence of record does 
not show any evidence that the veteran's Alzheimer's disease 
was incurred in or aggravated by service, or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  The Board notes that the veteran's 
spouse has alleged that there is no known causation of 
Alzheimer's disease and has stated that VA should therefore 
provide evidence to show that the Alzheimer's disease is not 
related to service.  However, the Board notes that in order 
to establish a well grounded claim, the burden is upon the 
claimant to provide sufficient evidence to show a link, or 
nexus, between any current disability and the veteran's 
service.  Caluza v. Brown, 7 Vet.App. 498 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the February 1997 statement of the case and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


II.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
hypertension and trenchfoot.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Manio v. Derwinski, 1 Vet.App. 140 (1991), in which 
the United States Court of Appeals for Veterans Claims held 
that a two-step analysis is necessary, in that it must first 
be determined if there is new and material evidence to reopen 
a claim; if there is such evidence, the claim must then be 
reviewed on the basis of all of the evidence, both old and 
new.

The Board notes that the veteran did not perfect an appeal of 
the March 1946 rating decision or the May 1987 rating 
decision denial of his claim of entitlement to service 
connection for trenchfoot or the May 1987 rating decision 
denial of his claim of entitlement to service connection for 
hypertension.  Those rating decisions are therefore final.  
38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet.App. 273 (1996), the 
Board will consider whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for hypertension or trenchfoot 
subsequent to the May 1987 rating decision, which represents 
the most recent final denial of the veteran's claims.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Cardio-vascular 
renal disease, including hypertension, is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309 (1998).  The Board notes that the veteran was a 
prisoner of war who was interned or detained for not less 
than thirty days.  For prisoners of war, service connection 
may be established for several disabilities where those 
disabilities manifest to a compensable degree following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1998).  
Organic residuals of frostbite, where it is determined that 
the veteran was interned in climactic conditions consistent 
with the occurrence of frostbite, are a presumptive condition 
for prisoners of war.  38 C.F.R. §§ 3.307, 3.309 (1998).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, shows that hypertension was 
incurred in or aggravated by his active service, or which 
shows that hypertension manifested to a compensable degree 
within one year following the veteran's separation from 
service, or which shows that hypertension is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service; or the veteran must produce evidence 
which shows that he currently has trenchfoot or organic 
residuals of frostbite.  The Board finds that there is no new 
evidence of record which shows that connection.

The evidence received subsequent to the May 1987 rating 
decision consists of VA and private medical records, lay 
statements in support of the veteran's claim, and claims 
statements submitted by the veteran.

The veteran has submitted VA and private medical records.  
These records relate to the treatment of the veteran's 
current disabilities, including hypertension and a foot 
disability.  However, those medical reports do not provide 
any competent evidence which shows that any current 
hypertension was incurred in or aggravated by service, that 
any current foot disability is trenchfoot or organic 
residuals of frostbite, that any hypertension manifested to a 
compensable degree within one year following the veteran's 
separation from service, that any organic residuals of 
frostbite have manifested to a compensable degree, or that 
any hypertension or trenchfoot is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Therefore, the medical evidence submitted 
subsequent to the May 1987 rating decision, while for the 
most part new, is not material because it does not bear 
directly and substantially on the specific matter of the 
veteran's claim, as it does not provide evidence that any 
current hypertension is related to service or manifested to a 
compensable degree within one year following the veteran's 
separation from service, or that any current foot disability 
is trenchfoot or can be considered organic residuals of 
frostbite.  Such a showing would be required in order for the 
evidence to bear directly and substantially upon the 
veteran's claim such that the evidence would be so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

The veteran, in his claims statements and in lay statements 
presented in furtherance of his claim, contends that he 
currently has trenchfoot and hypertension and that those 
disabilities are due to his service or to the time he spent 
as a prisoner of war.  However, he has not provided competent 
medical evidence which verifies that any current hypertension 
was incurred in or aggravated by service, manifested to a 
compensable degree within one year following his separation 
from service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
Furthermore, the veteran has not provided competent medical 
evidence which verifies that he currently has trenchfoot or 
any disability which may be considered the organic residuals 
of frostbite.  These statements relating to his claim are 
essentially the same as assertions the veteran made in 
connection with the prior claim, and therefore, do not 
constitute new evidence.  Furthermore, where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  The veteran simply has not submitted competent 
medical evidence which shows that any hypertension was 
incurred in or aggravated by service or is related thereto, 
or manifested to a compensable degree within one year 
following his separation from service, or that any current 
hypertension is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
Furthermore, the veteran has also not submitted any competent 
medical evidence which shows that any current foot disability 
is trenchfoot or may be considered to be organic residuals of 
frostbite, or is etiologically due to his service or 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, the 
veteran's claims statements are not material as they do not 
bear directly and substantially upon the veteran's claim such 
that they must be considered in order to fairly decide the 
merits of the claim.

The Board finds that the veteran has not submitted evidence 
which shows that any current hypertension was incurred in or 
aggravated by service, or is etiologically related to 
service, manifested within one year following the veteran's 
separation from service, or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  The veteran has also not submitted any evidence 
which shows that any current foot disability is trenchfoot or 
may be considered to be organic residuals of frostbite, or is 
etiologically due to his service or proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Such evidence would be required in order for any 
new evidence to be material.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for hypertension or trenchfoot and those claims 
are not reopened.


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for Alzheimer's disease is 
denied.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, and the benefits sought on appeal with regard 
to that disability remain denied.  New and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for trenchfoot, and the benefits sought on 
appeal with regard to that disability remain denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

